DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 are pending and under consideration.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 27 June 2022 is acknowledged. Claims 1 and 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 2-4 are under examination.


Claim Objections
Claims 2-4 are objected to because they depend on a non-elected claim.  For purposes of this Office Action, the limitations of the non-elected claim are included for the examination of claims 2-4.  However, this treatment does not relieve applicant the burden of responding to this objection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to methods of using the neoantigens identified in Step 1, to produce a medication, wherein the medication may be antibodies specific to said antigens or other therapeutic agents specific to those or related antigens and method of treating a subject comprising administering to a therapeutically effective amount of a pharmaceutical composition. 
The specification does not disclose any antibodies to neoantigens or other therapeutic agents specific to those antigens that were produced and administered to a subject. The Specification only disclose how to identify the antibodies to the neoantigens or other therapeutics to the neoantigens.
The specification does not provide adequate written description of the claimed genus of neoantigens or genus of antibodies to the neoantigens.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention the genus of neoantigens or genus of antibodies to the neoantigens.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of neoantigens or genus of antibodies to the neoantigens. The genus of neoantigens will be determined after identifying antibodies to the neoantigens.  The specification does not disclose any antibodies to neoantigens or other therapeutic agents specific to those antigens that were produced and administered to a subject. The Specification only disclose how to identify the antibodies to the neoantigens or other therapeutics to the neoantigens. The specification only describes how to obtain possession of members of the claimed genus. Thus, the neoantigens or antibodies to the neoantigens are to be defined with further experimentation. 
 The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613. 
	
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the claimed genus of neoantigens or genus of antibodies to the neoantigens or genus of therapeutic agents specific to those neoantigens, per Lilly by structurally describing a representative number of neoantigens and antibodies to neoantigens, which features constitute a substantial portion of the genus. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
In this case, the specification does not describe the claimed genus of neoantigens or genus of antibodies to the neoantigens or genus of therapeutic agents specific to those neoantigens that satisfies either the Lilly or Enzo standards.  The specification does not disclose any antibodies to neoantigens or other therapeutic agents specific to those antigens that were produced and administered to a subject. The Specification only disclose how to identify the antibodies to the neoantigens or other therapeutics to the neoantigens.  The genus of neoantigens or antibodies to neoantigens will be defined after isolating and identifying the antibodies to the neoantigens.  Thus, the claimed genus of neoantigens or genus of antibodies to the neoantigens are to be defined with further experimentation.  One of ordinary skill in the art would not be able to identify the broad claimed genus of neoantigens or genus of antibodies to the neoantigens.
Thus, the specification does not provide an adequate written description of the claimed genus of neoantigens or genus of antibodies to the neoantigens or genus of therapeutic agents specific to those neoantigens that are required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ballou (US 4,798,719, issued 17 January 1989, IDS) in view of Fareed et al (US 4,748,112, issued 31 May 1988, IDS) and Nudelman et al (US 5,240,833, issued 31 August 1993, IDS) and further in view of Hacohen et al (US 2011/0293637, 1 December 2011, IDS), (Lennerz et al (PNAS, 102:16013-16018, 2005, IDS). 
The claims are drawn to methods of using the neoantigens identified in Step 1, to produce a medication, wherein the medication may be antibodies specific to said antigens or other therapeutic agents specific to those or related antigens and method of treating a subject comprising administering to a therapeutically effective amount of a pharmaceutical composition. 
	Ballou discloses administering tumor cells into an animal of a different species, isolating antibodies and then injecting those antibodies produced in the animal  in a non-tumor bearing animal  and isolating and identifying the antibodies that are not retained in the non-tumor bearing animal (column 2, lines 18-36).  Ballou also disclose a group of tumors are injected into tumor bearing animals and the antibodies are isolated and identified and used for preparation of monoclonal antibodies.
Ballou disclose that the antibodies which are absorbed in tumor bearing animals but not in normal animals define anti gens which are prospective targets in tumors (column 2, lines 44-46). Ballou disclose that the antigens may then be identified (column 2, lines 46-48) 
	Ballou does not disclose specifically screening the antibodies using normal tissue from the same species as the tumor cells.
Fareed disclose screening antibodies to tumor antigens with tumor cells and normal tissues (column 3, lines 24 to 26).
	Nudelman disclose that selecting antibodies by their positive reactivity to tumor cell and negative reactivity to normal cells is well known in the art (column 1, lines 44-48). Nudelman disclose producing monoclonal antibodies to antigens on the surface of tumor cells (column 10, line 57 to column 7, line 32).  Nudelman further disclose administering the produced antibody to the antigen to a subject (Id). 
	One of ordinary skill in the art would have been motivated to apply Fareed and Nudelman’s disclosure for isolating and identifying antibodies that specifically bind to tumor cells from a subject but nor from normal cells from that individual and method for administering the antibodies to Ballou’s method for isolating and identifying antibodies to tumor antigens because Nudelman disclose that selecting antibodies by their positive reactivity to tumor cell and negative reactivity to normal cells is well known in the art. 
Furthermore, Hacohen disclose comparing tumor tissue from normal tissue form the same patient and identifying and/or detecting mutated antigens that are present in tumors but not in normal tissue (paragraphs 34, 60, 72, 74; Example 2). Although Hacohen was identifying nucleic acids that encoded neoantigens, the same concept would apply to identifying antibodies that only bound to neoantigens. To isolate and identify antibodies that bound to antigens only present on a subject’s tumor cells and not on a subject’s normal cells ie neoantigens, one would have to screen for antibodies that bound that subject’s tumor cells and not that subject’s normal cells.  The fact that antibodies to neoantigens were present in a subject was demonstrated by Lennerz who disclose T cells that recognize mutated tumor antigens in an immune response of a patient with cancer (page 16014, 2nd paragraph to page 16016, 2nd paragraph; Table 1). Hacohen further disclose administering neoantigenic peptides to the cancer patient (paragraph 10). Ballou, Nudelman, Fareed and Hacohen all disclose identifying tumor antigens. It would have been prima facie obvious to combine Ballou’s method for isolating and identifying antibodies to tumor antigens with Fareed and Needleman’s disclosure for isolating and identifying antibodies that specifically bind to tumor cells from a subject but nor from normal cells from that individual and administering those anti-neoantigenic antibodies to have a method for treating a subject comprising administering an anti-neoantigenic antibody or neoantigen identified using tumor cells from one animal administered to a second animal.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/MARK HALVORSON/Primary Examiner, Art Unit 1642